             Case 2:11-cr-00450-TLN Document 453 Filed 08/02/21 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    Pyotr Bondaruk
5
                           UNITED STATES DISTRICT COURT
6
                   FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                             )    Case No. 2:11-cr-00450 TLN
     UNITED STATES OF AMERICA,                )
9                                             )    STIPULATION AND ORDER
                  Plaintiff,                  )    EXTENDING DATE FOR SELF-
10                                            )    SURRENDER
           vs.                                )
11                                            )
     PYOTR BONDARUK,                          )
12                                            )
                  Defendants.                 )
13

14

15         The parties, through their respective counsel, hereby stipulate that the
16   current date for self-surrender, August 2, 2021, be extended to August 16, 2021, at
17   2:00 p.m.
18
     DATED: July 30, 2021                           /s/ Timothy E. Warriner, Attorney for
19
                                                    Defendant, Pyotr Bondaruk
20
     DATED: July 30, 2021                           /s/ Lee S. Bickley, Assistant
21
                                                    U.S.Attorney
22

23                                      ORDER
24
           Pursuant to the above stipulation, the court extends the date for self-
25

26   surrender to August 16, 2021, at 2:00 p.m. Mr. Bondaruk is to self-surrender for

                                               1
             Case 2:11-cr-00450-TLN Document 453 Filed 08/02/21 Page 2 of 2



1
     service of sentence on that date at the institution designated by the Bureau of

2    Prisons, or if no institution is designated, to the United States Marshal.
3
     DATED: August 2, 2021
4

5

6                                                   Troy L. Nunley
                                                    United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                2
